PER CURIAM:
In these consolidated cases the Tax Court sustained, with modifications, the Commissioner’s determination that the corporate taxpayer had improperly deducted as business expenses under 26 U.S.C. § 162 certain expenditures for travel, gifts, entertainment at the corporation’s fishing lodge, petty cash dis*363bursements and reimbursements to the controlling stockholder, and wages paid to employees who worked in a furniture workshop on the stockholder’s farm.
The Tax Court also sustained the imposition of negligence penalties against the corporation pursuant to 26 U.S.C. § 6653(a).
Conversely, the Commissioner determined that expenditures disallowed the corporation constituted constructive dividends to its controlling stockholder. 26 U.S.C. § 316(a).
On review we find no error of fact or law, and consequently we affirm on the opinion of the Tax Court. Berkley Machine Works & Foundry Co., TC Memo 1968-278 (Dec. 2, 1968) (Atkins, J.).
Affirmed.